      Case 4:19-cr-00041-CDL-MSH Document 34 Filed 10/09/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA



IN RE:                                            *
                                                  *
                                                  *
COVID-19 PUBLIC HEALTH AND SAFETY                 *       STANDING ORDER 2020-12
                                                  *
                                                  *
                                                  *

             STANDING ORDER EXTENDING JURY TRIAL MORATORIUM
                     BECAUSE OF NATIONAL EMERGENCY


         On March 16, 2020, May 1, 2020, July 1, 2020, and August 21, 2020, this Court

issued standing orders that established a combined temporary moratorium on all jury

trials until October 20, 2020 because of the COVID-19 (coronavirus) pandemic. See

Middle District Standing Order 2020-01 as amended by Standing Order 2020-02,

Middle District Standing Order 2020-07, Middle District Standing Order 2020-08,

Middle District Standing Order 2020-10. The orders granted a continuance in all

criminal cases from March 17, 2020 through October 19, 2020, specifically excluding

that period from the Speedy Trial Act calculations.

         Data from the Georgia Department of Public Health continues to reflect that

COVID-19 is worse now than it was on March 16, 2020, when the Court originally

entered its first COVID-19 Standing Order. The presidential declaration of the COVID-

19 national emergency remains in effect and the State of Georgia and Center for

Disease Control and Prevention (CDC) continues to recommend taking substantial

health precautions. It is this Court’s opinion that jury trials cannot be held without

jeopardizing the health and safety of jurors, parties, witnesses, court staff, and the
      Case 4:19-cr-00041-CDL-MSH Document 34 Filed 10/09/20 Page 2 of 3



public. The Court therefore finds it necessary and appropriate to extend this

moratorium through January 3, 2021. Accordingly, absent compelling circumstances

found by the presiding judge, jury trials shall not be held in the Middle District of

Georgia through January 3, 2021.

       With regard to criminal proceedings, the Court finds that the right of defendants

in criminal cases and the public to a speedier trial during this extended moratorium is

substantially outweighed by the public interest of protecting the health and safety of

defendants, the case participants, court employees, jurors, and the public, which can

only be protected by this moratorium on jury trials. The ends of justice require this

continuance. Accordingly, the time period of the continuance shall be extended so that

it is now March 17, 2020 through January 3, 2021, and this period shall be excluded

under the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A). Although this order shall have

the effect of continuing all jury trials during this period, any defendant in a criminal case

shall have the right to file a motion for a speedier trial, which shall be considered and

decided by the judge assigned to the defendant’s case.

       As authorized by the Coronavirus Aid, Relief, and Economic Security Act, H.R.

748 (the CARES Act), the Court previously issued standing orders authorizing the use

of video and/or audio conference to conduct identified criminal proceedings. See

Middle District Standing Order 2020-03, Middle District Standing Order 2020-07,

Middle District Standing Order 2020-08, Middle District Standing Order 2020-10. The

Court specifically finds that this authority remains necessary and in certain

circumstances the appearance of persons live at the courthouse for court proceedings

would place the public health and safety in serious jeopardy. Accordingly, the Court

renews its authority under the CARES Act to conduct the proceedings identified in
                                              2
      Case 4:19-cr-00041-CDL-MSH Document 34 Filed 10/09/20 Page 3 of 3



Standing Order 2020-03 by video and/or audio means for an additional 90 days from

the date of today’s order.

       All previous standing orders shall remain in effect except to the extent that

certain provisions are inconsistent with today’s order. The Clerk shall docket today’s

order in every criminal case presently pending and that shall become pending prior to

January 3, 2021 in this district.

       SO ORDERED, this 8th day of October, 2020.



                                          S/ Marc T. Treadwell
                                          MARC T. TREADWELL
                                          CHIEF UNITED STATES DISTRICT JUDGE




                                             3
